PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the uncontested report of the referee pursuant to rule 3-7.6 of the Rules Regulating The Florida Bar.
Attorney Gordon L. Belmont did not respond to The Florida Bar’s complaint. The referee found that respondent was disbarred from the practice of law in New Jersey by the Supreme Court of New Jersey pursuant to a voluntary consent entered by respondent on December 2, 1986, and that respondent is now forever barred from seeking reinstatement to the Bar of New Jersey. This disbarment was based on circumstances reflecting that (a) respondent forged a check for $36,500 on his law partner’s personal check book; (b) respondent gave a trust account check for $35,181 that was returned for insufficient funds; (c) respondent gave a second trust account check in the amount of $29,500 that was returned for insufficient funds; (d) respondent’s bank dishonored another trust account check in the amount of $25,074.31; and (e) although respondent made a deposit into his trust account of $50,000 in order to cover outstanding client trust obligations, an audit of respondent’s trust account by the New Jersey State Bar authorities on August 19, 1980, revealed that from January, 1979, to July, 1980, at least thirty-five trust account checks were returned for insufficient funds with resulting negative balances as high as $55,719.69.
The referee recommended that respondent be found guilty of violating the former Integration Rule of The Florida Bar, article XI, rule 11.02(4), in that he used entrusted funds for purposes not authorized, and the former Code of Professional Responsibility, Disciplinary Rules 1-102(A)(5) (conduct prejudicial to the administration of justice), 1-102(A)(6) (conduct adversely reflecting on fitness to practice law), and 9-102(B)(4) (failure to deliver entrusted funds which client is entitled to receive).
The referee recommends that respondent be disbarred. Neither party seeks review of the referee’s report. We therefore ap*256prove the referee s findings and recommendations.
Gordon L. Belmont is hereby disbarred, effective immediately. The costs of this proceeding are assessed against the respondent. Judgment is entered against Gordon L. Belmont in the amount of $300, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.